            Case 4:19-cv-08451-JSW Document 25 Filed 03/27/20 Page 1 of 1




 1                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
                           NORTHERN DISTRICT (Oakland)
 3
 4   KARAMELION LLC,
                                                Civil Action No. 4:19-cv-08451-JSW
 5                  Plaintiff,
                                                [PROPOSED] ORDER RE:JOINT
 6          v.                                  MOTION TO EXTEND TIME TO
                                                RESPOND TO COMPLAINT AND
 7   SERCOMM USA INC.,                          TO RESCHEDULE CONFERENCE

 8                  Defendant.                  Hon. Jeffrey S. White

 9
10
            Plaintiff Karamelion LLC and Defendant Sercomm USA Inc. ("Sercomm")
11
     (collectively “the Parties”) have filed a Joint Motion to extend Sercomm’s time to
12
13   respond to the Complaint until April 30, 2020; and to continue the Case
14   Management Conference currently scheduled for April 24, 2020 until May 29, 2020,
15
     or a date thereafter; and to continue all requirements depending upon said
16
17   Conference for a similar period of time. Having considered the motion, and good

18   cause appearing for this requested extension and continuance, the Court GRANTS
19
     the request.
20
21   The new date and time for the Case Management Conference is ____________,
                                                                 May 29, 2020 at
22
     11:00 am. The parties joint case management statement is due on May
                                                                     ____________.
                                                                         22, 2020
23
24          IT IS SO ORDERED.
25
     Dated: ____________
             March 27, 2020               ___________________________
26                                        Hon. Jeffrey S. White
27                                        United States District Court Judge
28   PROPOSED ORDER RE: JOINT MOTION TO EXTEND TIME
     Civil Action No. 4:19-cv-08451-JSW
                                              -1-
